MADDOX, Justice.
James McConico, Jr., filed a pro se lawsuit against W. Lewis Garrison, Jr., alleging that Garrison had slandered him by calling him a “jailhouse lawyer.” This allegedly slanderous statement occurred during litigation between McConico and Garrison’s law firm involving a closing on some real estate. During that litigation, Garrison, in a motion to dismiss, referred to McConico as a “jailhouse lawyer.” At the time, McConico was confined to prison and was representing himself. The trial court in this case granted Garrison’s motion for summary judgment.
We have carefully examined the record and considered the briefs of the parties, and we conclude that the trial court did not err in entering summary judgment for Garrison. Therefore, the judgment of the trial court is affirmed.
AFFIRMED.
HORNSBY, C.J., and ALMON, ADAMS and STEAGALL, JJ., concur.